        CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

United States of America,

      Plaintiff,
v.                                                    MEMORANDUM OPINION
                                                            AND ORDER
                                                      Crim. No. 10-173 (01) (MJD)
Kenneth Leon Wilcox,

      Defendant.
___________________________________________________________________________________

       Kimberly A. Svendsen, Assistant United States Attorney, Counsel for
Plaintiff.

      Glenn P. Bruder, Counsel for Defendant.
______________________________________________________________________

      This matter is before the Court on Defendant’s Motions for a Sentence

Reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. Nos. 101 and 108]

I.    Background

      On October 14, 2010, Defendant pleaded guilty to Counts 1 and 2 of the

Indictment which charged Transportation of a Minor with Intent to Engage in

Criminal Sexual Activity in violation of 18 U.S.C. § 2423(a) and Production of

Child Pornography in violation of 18 U.S.C. §§ 2251(a) and (e). On April 5, 2011,

this Court sentenced Defendant to a term of imprisonment of 480 months,

followed by a life-time term of supervised release.

                                          1
         CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 2 of 7




       He is scheduled to be released on January 14, 2044.

II.    Motion to Reduce Sentence

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), the court may, upon a defendant’s

motion following exhaustion of administrative remedies or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier, “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

       The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. Section 1B1.13, 1 which provides when deciding a motion



1
 At this time, U.S.S.G. Policy Statement § 1B1.13 only refers to motions for release brought by
the BOP under 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has not had the
opportunity to amend § 1B1.13 to include motions brought by a defendant since the enactment
of the First Step Act. Regardless, this Court as well as other courts in this District and elsewhere
have construed § 1B1.13 to apply to motions brought by a defendant under § 3582(c)(1)(A). See
e.g., United States v. Warren, 456 F. Supp.3d 1083, 1085-1086 (D. Minn. 2020) (finding that part
of § 1B1.13 that states “Upon motion of the Director of the Bureau of Prisons” was superseded
by the First Step Act, and applying factors set forth in § 1B1.13 to motions brought by a
defendant under § 3582 (c)(1)(A)).

                                                 2
        CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 3 of 7




for a sentence reduction under § 3582(c), the Court must determine whether

extraordinary and compelling reasons exist to warrant such relief, whether the

defendant is a danger to the safety of any other person or to the community and

whether a sentence reduction is consistent with the policy statement. U.S.S.G. §

1B1.13. This policy statement also defines “extraordinary and compelling

reasons” due to medical condition of the defendant as follows:

      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).


      Defendant submitted a request for compassionate release to the warden on

August 6, 2020. (Doc. No. 109, Ex. 2.) The request was denied on January 21,

2021. (Id. Ex. 3.) As Defendant has demonstrated that he has exhausted his




                                         3
        CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 4 of 7




administrative remedies, the Court will proceed to address the merits of his

motion.

III.   Discussion

       Defendant’s motion is based on his concerns arising from the spread of

COVID-19, and that his medical conditions expose him to a particularized

susceptibility to COVID-19. Defendant’s medical conditions include chronic

obstructive pulmonary disease (“COPD”), asthma, Vitamin D deficiency, allergic

rhinitis, lower back pain and obesity. Three of these conditions – COPD, asthma

and obesity – create critical COVID-19 risk factors. Defendant’s medical records

indicate, however, that he received the first dose of the Pfizer vaccine on March

4, 2021, and he most likely has been given the second dose as of the date of this

Order. (Doc. No. 113 at 28.) The CDC reports that “[a]ll COVID-19 vaccines

currently available in the United States have been shown to be highly effective at

preventing COVID-19.” www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-

benefits.html. (last accessed March 26, 2021).

       Based on the record before it, the Court finds that Defendant has failed to

show “extraordinary and compelling reasons” due to medical conditions that

warrants relief. The Court also finds that the record demonstrates that



                                         4
       CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 5 of 7




Defendant is receiving appropriate medical attention for all his stated medical

conditions. (See Doc. No. 113.)

      Further, the BOP has in place protocols such as social distancing, hygienic

and cleaning protocols and quarantining and treatment of inmates with

symptoms of COVID-19 and those who come into contact with them. See

www.bop.gov/coronavirus/index.jsp. At this time, the facility at which

Defendant is housed, Marion USP, reports there are seven active cases involving

a prisoner, six involving staff, two prisoner deaths, 775 prisoners have recovered

and 55 staff have recovered. Id.

      More importantly, the Court finds that a sentence reduction in this case is

not warranted as Defendant poses a danger to the community. Defendant has

been diagnosed with pedophilic disorder. (Doc. No. 113 at 14.) His criminal

conduct involved the repeated sexual assault of his daughter, that began when

she was eleven years old and continued for years. Defendant also recorded some

of the sexual abuse on video and forced his daughter to sign “sex contracts” that

would require her to perform certain sexual acts and provide him pictures of

other girls. Further, law enforcement recovered a large amount of pornography,




                                        5
        CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 6 of 7




including child pornography, during the execution of a search warrant on his

residence and semi-trailer.


      The victim in this case responded to Defendant’s motion. She urges the

Court to deny Defendant early release. In her statement, she describes the

horrible abuse she endured from her father, and that for a long time, she could

not find anyone to believe her or provide her help. After Defendant’s arrest, she

spent time in a behavioral hospital, and was placed in the foster care system. She

reports that she still struggles despite years of therapy. She believes he is a

danger to the community because he has never accepted responsibility for his

actions and blames her for his conviction.


      The Court also finds that a sentence reduction in this case would be

contrary to the factors set forth in 18 U.S.C. § 3553(a). Defendant has served only

11 years of his 40-year sentence. A sentence reduction in this case would not

reflect the seriousness of the offenses of conviction, afford adequate deterrence to

criminal conduct, promote respect for the law or provide a just punishment.


      Accordingly,




                                          6
       CASE 0:10-cr-00173-MJD-JJG Doc. 116 Filed 03/29/21 Page 7 of 7




      IT IS HEREBY ORDERED that Defendant’s Motions For Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. Nos. 101 and 108] are

DENIED.

Date: March 29, 2021
                                             s/Michael J. Davis
                                             Michael J. Davis
                                             United States District Court




                                         7
